                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


 AARON WEBB,

                  Plaintiff,                             CIVIL ACTION NO.: 6:18-cv-57

        v.

 WARDEN MARTY ALLEN,

                  Defendant.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 18). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint for

failure to exhaust his administrative remedies, DIRECTS the Clerk of Court to enter the

appropriate judgment of dismissal and CLOSE this case, and DENIES Plaintiff leave to appeal in

forma pauperis.

       SO ORDERED, this 1st day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
